Exhibit 10.28
CHANGE OF CONTROL SEVERANCE AGREEMENT
CHANGE OF CONTROL SEVERANCE AGREEMENT (this “Agreement”), by and between
SYNAPTICS INCORPORATED, a Delaware corporation (the “Company”), and Richard
Bergman (“Executive”) is entered into as of the 4th day of October, 2011.
RECITALS
A. The Company is engaged primarily in the business of the development and
supply of custom-designed user interface solutions that enable people to
interact more easily and intuitively with a wide variety of mobile computing and
communications devices (collectively, the “Business”).
B. Executive is the Chief Executive Officer (the “CEO”) of the Company or an
executive officer of the Company who has been designated by the Board of
Directors or the Compensation Committee of the Board of Directors to become a
party to this Agreement (a “Designated Officer”).
C. The Board of Directors of the Company (the “Board”) has determined that it is
in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of Executive despite the possibility,
threat, or occurrence of a Change of Control (as defined below) of the Company.
D. The Board believes it is imperative to diminish the inevitable distraction of
Executive by virtue of the personal uncertainties and risks created by a pending
or threatened Change of Control, to encourage Executive’s full attention and
dedication to the Company currently and in the event of any threatened or
pending Change of Control, and to provide Executive with compensation
arrangements upon a Change of Control that afford Executive with a requisite
amount of individual financial security and are competitive with those of other
corporations. In order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises, terms, covenants, and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:
1. Definitions.
(a) Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean any of the following:
(i) Change of Control. A change in control of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended, or if Item
6(e) is no longer in effect, any regulations issued by the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended,
which serve similar purposes;

 

 



--------------------------------------------------------------------------------



 



(ii) Turnover of Board. The following individuals no longer constitute a
majority of the members of the Board: (A) the individuals who, as of the date of
this Agreement constitute the Board (the “Current Directors”); (B) the
individuals who thereafter are elected to the Board and whose election, or
nomination for election, to the Board was approved by a vote of all of the
Current Directors then still in office (such directors becoming “Additional
Directors” immediately following their election); and (C) the individuals who
are elected to the Board and whose election, or nomination for election, to the
Board was approved by a vote of all of the Current Directors and Additional
Directors then still in office (such directors also becoming “Additional
Directors” immediately following their election);
(iii) Tender Offer. A tender offer or exchange offer is made whereby the effect
of such offer is to take over and control the Company, and such offer is
consummated for the equity securities of the Company representing twenty percent
(20%) or more of the combined voting power of the Company’s then outstanding
voting securities;
(iv) Merger or Consolidation. The stockholders of the Company shall approve a
merger, consolidation, recapitalization, or reorganization of the Company, a
reverse stock split of outstanding voting securities, or consummation of any
such transaction if stockholder approval is not obtained, other than any such
transaction that would result in at least seventy-five percent (75%) of the
total voting power represented by the voting securities of the surviving entity
outstanding immediately after such transaction being beneficially owned by the
holders of outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction;
(v) Liquidation or Sale of Assets. The stockholders of the Company shall approve
a plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or a substantial portion of the Company’s
assets to another person, which is not a wholly owned subsidiary of the Company
(i.e., fifty percent (50%) or more of the total assets of the Company); or
(vi) Stockholdings. Any “person” (as that term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under that act), directly or
indirectly of more than twenty percent (20%) of the total voting power
represented by the Company’s then outstanding voting Securities.
(b) Change of Control Period. The “Change of Control Period” shall mean the
period commencing on the Effective Date and ending on the eighteen (18) month
anniversary of the Effective Date.
(c) Effective Date. The “Effective Date” shall be the closing date of the
transaction on which a Change of Control occurs.

 

2



--------------------------------------------------------------------------------



 



(d) Good Cause. “Good Cause,” as it applies to the determination of the Company
to terminate the employment of an Executive, shall mean any one or more of the
following: (i) Executive’s willful, material, and irreparable breach of this
Agreement; (ii) Executive’s gross negligence in the performance or intentional
nonperformance (continuing for thirty (30) days after receipt of written notice
of need to cure) of any of Executive’s material duties and responsibilities
hereunder; (iii) Executive’s willful dishonesty, fraud, or misconduct with
respect to the business or affairs of the Company, which materially and
adversely affects the operations or reputation of the Company; (iv) Executive’s
indictment for, conviction of, or guilty plea to a felony crime involving
dishonesty or moral turpitude whether or not relating to the Company; or (v) a
confirmed positive illegal drug test result.
(e) Good Reason. “Good Reason,” as it applies to the determination by an
Executive to terminate his or her employment with the Company, shall mean the
occurrence of any of the following events without Executive’s prior written
approval: (i) Executive is demoted by means of a material reduction in
authority, responsibilities, or duties; (ii) Executive’s annual base salary for
a fiscal year (“Base Salary”) is reduced to a level that is less than 90% of the
Base Salary paid to Executive during the prior fiscal year or Executive’s
Targeted Bonus is reduced to a level that is less than 90% of the Targeted Bonus
for Executive during the prior fiscal year; (iii) Executive is required to
render his or her principal duties from a Company location that is more than
fifty (50) miles from a Company location from which Executive performs his or
her principal duties at the time Executive entered into this Agreement other
than as has been previously contemplated by the Company and Executive; or
(iv) the Company breaches a material provision of this Agreement.
(f) Insurance Coverage. “Insurance Coverage” shall mean, for Executive and/or
Executive’s family who are qualified to participate, as the case may be, all
benefits under welfare benefit plans, practices, policies, and programs provided
by the Company and its subsidiaries (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death, and travel accident insurance plans and programs), at least as
favorable as the most favorable of such plans, practices, policies, and programs
in effect at any time during the one hundred eighty (180) day period immediately
preceding the Effective Date or, if more favorable to Executive and/or
Executive’s family, as in effect at any time thereafter with respect to other
key executives.
(g) Targeted Bonus. “Targeted Bonus” shall mean, for each fiscal year of the
Company, either (i) a bonus program in which Executive shall be entitled to
participate, which provides Executive with a reasonable opportunity, based on
the past compensation practices of the Company and Executive’s then base salary,
to maintain or increase Executive’s total compensation compared to the previous
fiscal year or (ii) a targeted bonus based on such factors as the Board may
determine.
2. Non-Competition Agreement.
(a) Non-Competition. Notwithstanding the provisions of California law,
including, without limitation, Bus. & Prof. Code Secs. 16600 et seq. and 17200
et seq., the parties agree that, during the Change of Control Period, and for a
period for which severance payments are being made by the Company to Executive
in accordance with this Agreement, Executive shall not, directly or indirectly,
for himself or on behalf of or in conjunction with any other Person:
(i) Other Activities. Engage, as an officer, director, shareholder, owner,
principal, partner, lender, joint venturer, employee, independent contractor,
consultant, advisor, or sales representative, in any Competitive Business within
the Restricted Territory, provided that the ownership of less than three percent
(3%) of a company shall not be deemed a violation of this provision;

 

3



--------------------------------------------------------------------------------



 



(ii) Solicitation of Employees. Call upon any person who is, at that time,
within the Restricted Territory, an employee of the Company or any of its
subsidiaries, in a managerial or supervisory capacity for the purpose or with
the intent of enticing such employee away from or out of the employ of the
Company or any of its subsidiaries;
(iii) Solicitation of Customers. Call upon any Person who is, at that time, or
who has been, within one (1) year prior to that time, a customer of the Company
or any of its subsidiaries, within the Restricted Territory for the purpose of
soliciting or selling products or services in direct competition with the
Company or any of its subsidiaries within the Restricted Territory; or
(iv) Solicitation of Acquisition Candidates. Call upon any prospective
acquisition candidate, on Executive’s own behalf or on behalf of any Person,
which candidate was, to Executive’s knowledge after due inquiry, either called
upon by the Company, or for which the Company made an acquisition analysis, for
the purpose of acquiring such candidate.
(b) Certain Definitions. As used in this Agreement, the following terms shall
have the meanings ascribed to them:
(i) Competitive Business shall mean any Person that engages in a business the
same as, similar to, or in direct competition with the Business;
(ii) Person shall mean any individual, corporation, limited liability company,
partnership, firm, or other business of whatever nature;
(iii) Restricted Territory shall mean any jurisdiction in which the Company or
any subsidiary of the Company maintains any facilities, sells any products, or
provides any services; and
(iv) Subsidiary shall mean the Company’s consolidated subsidiaries, including
corporations, partnerships, limited liability companies, and any other business
organization in which the Company holds at least a fifty percent (50%) equity
interest.
(c) Enforcement. Because of the difficulty of measuring economic losses to the
Company as a result of a breach of the foregoing covenants in this paragraph 2,
and because of the immediate and irreparable damage that could be caused to the
Company for which it would have no other adequate remedy, Executive agrees that
the foregoing covenants may be enforced by the Company in the event of breach by
Executive, by injunctions and restraining orders.

 

4



--------------------------------------------------------------------------------



 



(d) Reasonable Restraint. In agreeing to the period of non-competition as set
forth herein, Executive acknowledges that he has had the opportunity to speak
with counsel of his choice in connection with the force and effect of this
waiver, and that he is aware that he is waiving rights under California law to
contest the imposition of a non-competition agreement. In agreeing to be bound
hereby, Executive is accepting the consideration extended to him in exchange for
a knowing waiver of his rights, and as full and complete consideration for this
waiver, and acknowledges the adequacy of such consideration. Both parties agree
that Executive’s agreement to this term constitutes a substantial and material
term to the Company, without which the Company would not enter into this
Agreement or extend this offer of employment to Executive. Executive agrees that
the Company may seek and secure an injunction against Executive in order to
enforce the terms hereof in the event that Executive breaches this provision.
Executive acknowledges that the scope of the non-competition clause is
reasonable in scope and will not preclude him from seeking gainful employment in
alternative fields. To the extent that any court of competent jurisdiction
determines that the non-competition provisions are unreasonable, it is the
intent of the parties to enforce the terms hereof to the full extent held
reasonable.
(e) Separate Covenants. The covenants in this paragraph 2 are severable and
separate, and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant. Moreover, in the event any court of competent
jurisdiction shall determine that the scope, time, or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent that the court deems reasonable,
and this Agreement shall thereby be reformed.
(f) Independent Agreement. Except as otherwise provided herein, all of the
covenants in this paragraph 2 shall be construed as an agreement independent of
any other provision in this Agreement, and the existence of any claim or cause
of action of Executive against the Company, whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of such covenants. It is specifically agreed that the period following
termination of employment stated at the beginning of this paragraph 2, during
which the agreements and covenants of Executive made in this paragraph 2 shall
be effective, shall be computed by excluding from such computation any time
during which Executive is in violation of any provision of this paragraph 2.
3. Term; Termination; Rights on Termination.
(a) Term. The term of this Agreement shall be for a period commencing on the
date hereof and continuing until third anniversary of the date hereof.
(b) Termination. Executive’s employment under this Agreement may be terminated
in any one of the followings ways:
(i) Death of Executive. The employment of Executive shall terminate during the
Change of Control Period immediately upon Executive’s death. In the event
Executive’s employment is terminated as a result of Executive’s death, Executive
shall have no right under this Agreement to any severance compensation.

 

5



--------------------------------------------------------------------------------



 



(ii) Disability of Executive. If, during the Change of Control Period, as a
result of incapacity due to physical or mental illness or injury, Executive
shall have been absent from Executive’s full-time duties hereunder for six
(6) consecutive months, then thirty (30) days after giving written notice to
Executive (which notice may occur before or after the end of such six (6) month
period, but which shall not be effective earlier than the last day of such six
(6) month period), the Company may terminate Executive’s employment provided
Executive is unable to resume Executive’s full-time duties at the conclusion of
such notice period. Also, Executive may terminate Executive’s employment if
Executive’s health should become impaired to an extent that makes the continued
performance of Executive’s duties hereunder hazardous to Executive’s physical or
mental health or Executive’s life, provided that Executive shall have furnished
the Company with a written statement from a qualified doctor to such effect and
provided, further, that, at the Company’s request made within ten (10) days of
the date of such written statement, Executive shall submit to an examination by
a doctor selected by the Company who is reasonably acceptable to Executive or
Executive’s doctor and such doctor shall have concurred in the conclusion of
Executive’s doctor. In the event Executive’s employment is terminated as a
result of Executive’s disability, Executive shall have no right under this
Agreement to any severance compensation.
(iii) Termination by the Company for Good Cause. The Company may terminate
Executive’s employment during the Change of Control Period upon ten (10) days
prior written notice to Executive for Good Cause. In the event of a termination
by the Company for Good Cause, Executive shall have no right under this
Agreement to any severance compensation.
(iv) Termination by the Company Without Good Cause or by Executive with Good
Reason. The Company may terminate Executive’s employment without Good Cause
during the Change of Control Period upon the approval of a majority of the
members of the Board, excluding Executive if Executive is a member of the Board.
Executive may terminate Executive’s employment with Good Reason during the
Change of Control Period upon ten (10) days prior written notice to the Company.
For purposes of this paragraph 3(b)(iv), any good faith determination of “Good
Reason” made by Executive shall be conclusive. Should the Company terminate
Executive’s employment without Good Cause during the Change of Control Period or
should Executive terminate Executive’s employment with Good Reason during the
Change of Control Period, the Company shall, for a period of eighteen
(18) months after termination in the case of the CEO and twelve (12) months
after termination in the case of any other Designated Officer, pay to Executive
on each regular payroll date as in effect on termination a pro-rata amount equal
to the sum of (A) one hundred fifty percent (150%) of Executive’s Base Salary in
the case of the CEO and one hundred percent (100%) of Executive’s Base Salary in
the case of any other Designated Officer and (B) one hundred fifty percent
(150%) of Executive’s Targeted Bonus in the case of the CEO and one hundred
percent (100%) of Executive’s Targeted Bonus in the case of any other Designated
Officer, in each case for the fiscal year during which termination occurs. The
foregoing amounts shall be paid as follows: (x) to the extent the payments are
not “deferred compensation” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), then such payments shall commence upon
the first regular payroll date following termination; and (y) to the extent the
payments are “deferred compensation” for purposes of Section 409A of the Code,
then such payments shall commence upon the 60th

 

6



--------------------------------------------------------------------------------



 



day following the date termination. For purposes of the preceding clause (y),
the first such cash payment shall include payment of all amounts that otherwise
would have been due prior thereto under the terms of this Agreement had such
payments commenced after the date of termination, and any payments to be made
thereafter shall continue as provided herein, and the delayed payments shall in
any event expire at the time such payments would have expired had such payments
commenced immediately following the date of termination. Further, if during the
Change of Control Period the Company terminates Executive’s employment without
Good Cause or Executive terminates Executive’s employment with Good Reason,
(1) the Company shall, for a period of eighteen (18) months after termination in
the case of the CEO and twelve (12) months after termination in the case of any
other Designated Officer, continue the Insurance Coverage if and to the extent
required by COBRA by way of making the family medical insurance premium payments
contemplated by COBRA; (2) the Company shall, for a period of eighteen
(18) months after termination in the case of the CEO and twelve (12) months
after termination in the case of any other Designated Officer, maintain life
insurance coverage comparable to that provided immediately prior to termination,
if any, with the beneficiary designated by Executive; and (3) Executive shall be
entitled to receive all other accrued but unpaid benefits relating to vacations,
Insurance Coverage, and other executive perquisites through Executive’s last day
of employment.
(v) Resignation by Executive Without Good Reason. Executive may without cause
and without Good Reason terminate Executive’s own employment during the Change
of Control Period, effective thirty (30) days after written notice is provided
to the Company or such earlier time as any such resignation may be accepted by
the Company. If Executive resigns or otherwise terminates Executive’s employment
without Good Reason, Executive shall receive no severance compensation under
this Agreement.
(vi) Effect on Stock Options and Deferred Stock Units. In the event Executive is
terminated (A) during the Change of Control Period and (B) by the Company
without Good Cause or by Executive with Good Reason, all unvested stock options
and deferred stock units held by Executive shall vest as of the day immediately
preceding any such termination of Executive’s employment, provided that any
options or deferred stock units granted prior to the date hereof that included
specific provisions regarding accelerated vesting shall be unchanged. In
addition, any vested stock options (including those vested as a result of this
paragraph 3(b)(vi)) held by Executive shall be exercisable for ninety (90) days
after the termination of Executive’s employment, but not beyond their original
term.
(c) Payments to Termination Date. Upon termination of Executive’s employment
under this Agreement for any reason provided above, Executive shall be entitled
to receive all compensation earned and all benefits and reimbursements due
through the effective date of termination. Additional compensation subsequent to
termination, if any, will be due and payable to Executive only to the extent and
in the manner expressly provided above. All other rights and obligations of the
Company and Executive under this Agreement shall cease as of the effective date
of termination, except that the Company’s obligations under paragraph 8
(relating to indemnification of Executive) and Executive’s obligations under
paragraph 2 (relating to non-competition and non-solicitation, as applicable),
paragraph 5 (relating to return of Company property), paragraph 6 (relating to
inventions), paragraph 7 (relating to trade secrets), and paragraph 9 (relating
to prior agreements) shall survive such termination in accordance with their
terms.

 

7



--------------------------------------------------------------------------------



 



(d) Failure to Pay Executive. If termination of Executive’s employment arises
out of the Company’s failure to pay Executive on a timely basis the amounts to
which Executive is entitled under this Agreement or as a result of any other
breach of this Agreement by the Company, as determined by a court of competent
jurisdiction or pursuant to the provisions of paragraph 16, the Company shall
pay all amounts and damages to which Executive may be entitled as a result of
such breach, including interest thereon and all reasonable legal fees and
expenses and other costs incurred by Executive to enforce Executive’s rights
hereunder. Further, none of the provisions of paragraph 2 (relating to
non-competition) shall apply in the event Executive’s employment under this
Agreement is terminated as a result of a breach by the Company.
4. Certain Reduction of Payments by the Company.
(a) Potential Section 280G Reductions. Notwithstanding anything in this
Agreement to the contrary, in the event that it shall be determined that any
payment, distribution, or other action by the Company to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”)) would result in an
“excess parachute payment” within the meaning of Section 280G(b)(i) of the Code,
and the value determined in accordance with Section 280G(d)(4) of the Code of
the Payments, net of all taxes imposed on Executive (the “Net After-Tax
Amount”), that Executive would receive would be increased if the Payments were
reduced, then the Payments shall be reduced by an amount (the “Reduction
Amount”) so that the Net After-Tax Amount after such reduction is greatest. For
purposes of determining the Net After-Tax Amount, Executive shall be deemed to
(i) pay federal income taxes at the highest marginal rates of federal income
taxation for the calendar year in which the Payment is to be made, and (ii) pay
applicable state and local income taxes at the highest marginal rate of taxation
for the calendar year in which the Payment is to be made, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.
(b) Determinations. Subject to the provisions of this paragraph 4(b), all
determinations required to be made under this paragraph 4, including the Net
After-Tax Amount, the Reduction Amount, and the Payment that is to be reduced
pursuant to paragraph 4(a), and the assumptions to be utilized in arriving at
such determinations, shall be made by the Company’s independent registered
public accounting firm (the “Accounting Firm”), which shall provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company. The Accounting
Firm’s decision as to which Payments are to be reduced shall be made (i) only
from Payments that the Accounting Firm determines reasonably may be
characterized as “parachute payments” under Section 280G of the Code;
(ii) first, only from Payments that are required to be made in cash; (iii) only
with respect to any amounts that are not payable pursuant to a “nonqualified
deferred compensation plan” subject to Section 409A of the Code, until those
payments have been reduced to zero; and (iv) in reverse chronological order, to
the extent that any Payments subject to reduction are made over time (e.g., in
installments). In no event, however, shall any Payments be reduced if and to the
extent such reduction would cause a violation of Section 409A of the Code or
other applicable law. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any determination by the Accounting Firm shall be
binding upon the Company and Executive.

 

8



--------------------------------------------------------------------------------



 



5. Return of Company Property. All records, designs, patents, business plans,
financial statements, manuals, memoranda, lists, and other property delivered to
or compiled by Executive by or on behalf of the Company (or its subsidiaries) or
its representatives, vendors, or customers that pertain to the business of the
Company (or its subsidiaries) shall be and remain the property of the Company
and be subject at all times to its discretion and control. Likewise, all
correspondence, reports, records, charts, advertising materials, and other
similar data pertaining to the business, activities, or future plans of the
Company (or its subsidiaries) that is collected by Executive shall be delivered
promptly to the Company without request by it upon termination of Executive’s
employment.
6. Inventions. Executive shall disclose promptly to the Company any and all
significant conceptions and ideas for inventions, improvements, and valuable
discoveries, whether patentable or not, which are conceived or made by
Executive, solely or jointly with another, during the period of employment, and
which are directly related to the business or activities of the Company (or its
subsidiaries), and which Executive conceives as a result of Executive’s
employment by the Company. Executive hereby assigns and agrees to assign all
Executive’s interests therein to the Company or its nominee. Whenever requested
to do so by the Company, Executive shall execute any and all applications,
assignments, and other instruments that the Company shall deem necessary to
apply for and obtain Letters Patent of the United States or any foreign country
or to otherwise protect the Company’s interest therein.
7. Trade Secrets. Executive agrees that Executive will not, during or after the
period of employment under this Agreement, disclose the specific terms of the
Company’s relationships or agreements with its respective significant vendors or
customers, or any other significant and material trade secret of the Company,
whether in existence or proposed, to any person, firm, partnership, corporation,
or business for any reason or purpose whatsoever.
8. Indemnification. In the event Executive is made a party to any threatened,
pending, or completed action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (other than an action by the Company against
Executive), by reason of the fact that Executive is or was performing services
under this Agreement, then the Company shall indemnify Executive against all
expenses (including attorneys’ fees), judgments, fines, and amounts paid in
settlement, as actually and reasonably incurred by Executive in connection
therewith to the maximum extent permitted by applicable law. The advancement of
expenses shall be mandatory. In the event that both Executive and the Company
are made a party to the same third-party action, complaint, suit, or proceeding,
the Company agrees to engage competent legal representation, and Executive
agrees to use the same representation, provided that if counsel selected by the
Company shall have a conflict of interest that prevents such counsel from
representing Executive, Executive may engage separate counsel and the Company
shall pay all attorneys’ fees of such separate counsel. Further, while Executive
is expected at all times to use Executive’s best efforts to faithfully discharge
Executive’s duties under this Agreement, Executive cannot be held liable to the
Company for errors or omissions made in good faith if Executive has not
exhibited gross, willful, and wanton negligence and misconduct or performed
criminal and fraudulent acts that materially damage the business of the Company.
Notwithstanding this paragraph 8, the provision of any written indemnification
agreement applicable to the directors and officers of the Company to which
Executive shall be a party shall apply rather than this paragraph 8 to the
extent inconsistent with this paragraph 8. Without limiting the foregoing, the
Company shall continue to maintain coverage for Executive under any directors’
and officers’ liability insurance policies for a period of six (6) years
following any termination of Executive’s employment by the Company without Good
Cause or by Executive with Good Reason.

 

9



--------------------------------------------------------------------------------



 



9. No Prior Agreements. Executive hereby represents and warrants to the Company
that the execution of this Agreement by Executive and Executive’s employment by
the Company and the performance of Executive’s duties hereunder will not violate
or be a breach of any agreement with a former employer, client, or any other
person or entity. Further, Executive agrees to indemnify the Company for any
claim, including, but not limited to, attorneys’ fees and expenses of
investigation, by any such third party that such third party may now have or may
hereafter come to have against the Company based upon or arising out of any
non-competition, invention, or secrecy agreement between Executive and such
third party that was in existence as of the date of this Agreement.
10. Specified Employee. Notwithstanding any provision of this Agreement to the
contrary, if Executive is a “specified employee” as defined in Section 409A of
the Code, Executive shall not be entitled to any payments or benefits the right
to which provides for a “deferral of compensation” within the meaning of
Section 409A of the Code, and whose payment or provision is triggered by
Executive’s termination of employment (whether such payments or benefits are
provided to Executive under this Agreement or under any other plan, program or
arrangement of the Company), until (and any payments or benefits suspended
hereby shall be paid in a lump sum on) the earlier of (i) the date which is the
first business day following the six (6) month anniversary of Executive’s
“separation from service” (within the meaning of Section 409A of the Code) for
any reason other than death or (ii) Executive’s date of death, and such payments
or benefits that, if not for the six (6) month delay described herein, would be
due and payable prior to such date shall be made or provided to Executive on
such date. The Company shall make the determination as to whether Executive is a
“specified employee” in good faith in accordance with its general procedures
adopted in accordance with Section 409A of the Code and, at the time of
Executive’s “separation of service” will notify Executive whether or not he is a
“specified employee.”
11. Savings Clause. This Agreement is intended to satisfy the requirements of
Section 409A of the Code with respect to amounts subject thereto, and shall be
interpreted and construed consistent with such intent; provided that,
notwithstanding the other provisions of this paragraph 11 and the paragraph
above entitled, “Specified Employee”, with respect to any right to a payment or
benefit hereunder (or portion thereof) that does not otherwise provide for a
“deferral of compensation” within the meaning of Section 409A of the Code, it is
the intent of the parties that such payment or benefit will not so provide. Any
payments due under this Agreement on account of termination of employment shall
be paid only if the termination of employment constitutes a “separation from
service” within the meaning of Section 409A of the Code. No reimbursement
payable to Executive pursuant to any provisions of this Agreement or pursuant to
any plan or arrangement of the Company shall be paid later than the last day of
the calendar year following the calendar year in which the related expense was
incurred, and no such reimbursement during any calendar year shall affect the
amounts eligible for reimbursement in any other calendar year, except, in each
case, to the extent that the right to reimbursement does

 

10



--------------------------------------------------------------------------------



 



not provide for a “deferral of compensation” within the meaning of Section 409A
of the Code. Any right to installment payments under this Agreement shall be
treated as a right to a series of separate payments for purposes of Section 409A
of the Code. Furthermore, if either party notifies the other in writing that,
based on the advice of legal counsel, one or more of the provisions of this
Agreement contravenes any regulations or Treasury guidance promulgated under
Section 409A of the Code or causes any amounts to be subject to interest or
penalties under Section 409A of the Code, the parties shall promptly and
reasonably consult with each other (and with their legal counsel), and shall use
their reasonable best efforts, to reform the provisions hereof to (a) maintain
to the maximum extent practicable the original intent of the applicable
provisions without violating the provisions of Section 409A of the Code or
increasing the costs to the Company of providing the applicable benefit or
payment and (b) to the extent practicable, to avoid the imposition of any tax,
interest or other penalties under Section 409A of the Code upon Executive or the
Company.
12. Assignment; Binding Effect. Executive understands that Executive is being
employed by the Company on the basis of Executive’s personal qualifications,
experience, and skills. Executive agrees, therefore, Executive cannot assign all
or any portion of Executive’s performance under this Agreement. Subject to the
preceding two (2) sentences and the express provisions of paragraph 13 below,
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by the parties hereto and their respective heirs, legal representatives,
successors, and assigns.
13. Complete Agreement. This Agreement is not a promise of future employment.
Except as specifically provided herein, Executive has no oral representations,
understandings, or agreements with the Company or any of its officers,
directors, or representatives covering the same subject matter as this
Agreement. This written Agreement is the final, complete, and exclusive
statement and expression of the agreement between the Company and Executive and
of all the terms of this Agreement, and it cannot be varied, contradicted, or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This written Agreement may not be later modified except by a further
writing signed by a duly authorized officer of the Company and Executive, and no
term of this Agreement may be waived except by writing signed by the party
waiving the benefit of such term. This Agreement hereby supersedes any other
employment agreements or understandings, written or oral, between the Company
and Executive.
14. Notice. Whenever any notice is required hereunder, it shall be given in
writing addressed as follows:

     
To the Company:
  3120 Scott Boulevard
 
  Santa Clara, California 95054
 
  Attention: Corporate Secretary
 
   
To Executive:
  3120 Scott Boulevard
 
  Santa Clara, California 95054

 

11



--------------------------------------------------------------------------------



 



     
In either case with a copy to:
  Greenberg Traurig, LLP
 
  2375 East Camelback Road
 
  Suite 700
 
  Phoenix, Arizona 85016
 
  Attention: Robert S. Kant, Esq.

Notice shall be deemed given and effective on the earlier of three (3) days
after the deposit in the U.S. mail of a writing addressed as above and sent
first class mail, certified, return receipt requested, or when actually
received. Either party may change the address for notice by notifying the other
party of such change in accordance with this paragraph 14.
15. Severability; Headings. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative. The paragraph
headings herein are for reference purposes only and are not intended in any way
to describe, interpret, define or limit the extent or intent of this Agreement
or of any part hereof.
16. Mediation Arbitration. All disputes arising out of this Agreement shall be
resolved as set forth in this paragraph 16. If any party hereto desires to make
any claim arising out of this Agreement (“Claimant”), then such party shall
first deliver to the other party (“Respondent”) written notice (“Claim Notice”)
of Claimant’s intent to make such claim explaining Claimant’s reasons for such
claim in sufficient detail for Respondent to respond. Respondent shall have ten
(10) business days from the date the Claim Notice was given to Respondent to
object in writing to the claim (“Notice of Objection”), or otherwise cure any
breach hereof alleged in the Claim Notice. Any Notice of Objection shall specify
with particularity the reasons for such objection. Following receipt of the
Notice of Objection, if any, Claimant and Respondent shall immediately seek to
resolve by good faith negotiations the dispute alleged in the Claim Notice, and
may at the request of either party, utilize the services of an independent
mediator. If Claimant and Respondent are unable to resolve the dispute in
writing within ten (10) business days from the date negotiations began, then
without the necessity of further agreement of Claimant or Respondent, the
dispute set forth in the Claim Notice shall be submitted to binding arbitration
(except for claims arising out of paragraph 6 hereof), initiated by either
Claimant or Respondent pursuant to this paragraph 16. Such arbitration shall be
conducted before a panel of three (3) arbitrators in San Jose, California, in
accordance with the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association (“AAA”) then in effect provided that the
parties may agree to use arbitrators other than those provided by the AAA. The
arbitrators shall not have the authority to add to, detract from, or modify any
provision hereof. The arbitrators shall have the authority to order all remedies
otherwise available in a civil court, including, without limitation, back-pay,
severance compensation, vesting of options (or cash compensation in lieu of
vesting of options), reimbursement of costs, including those incurred to enforce
this Agreement, and interest thereon in the event the arbitrators determine that
Executive was terminated without Good Cause, as defined herein, or that the
Company has otherwise materially breached this Agreement. A decision by a
majority of the arbitration panel shall be final and binding. The arbitration
shall be conducted consistent with all applicable law, and the arbitration award
shall be in writing, in a form capable of review if required by applicable law.
Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. The direct expense of any mediation or arbitration proceeding and,
to the extent Executive prevails, all reasonable legal fees shall be borne by
the Company.

 

12



--------------------------------------------------------------------------------



 



17. No Participation in Severance Plans. Except as contemplated by this
Agreement or any other agreement or policy specifically made applicable to
Executive, Executive acknowledges and agrees that the compensation and other
benefits set forth in this Agreement are and shall be in lieu of any
compensation or other benefits that may otherwise be payable to or on behalf of
Executive arising from a Change of Control during the Change of Control Period
pursuant to the terms of any severance pay arrangement of the Company or any
affiliate thereof, or any other similar arrangement of the Company or any
affiliates thereof providing for benefits upon termination of employment.
18. Governing Law. This Agreement shall in all respects be construed according
to the laws of the state of California, notwithstanding the conflict of laws
provisions of such state.
19. Counterparts; Facsimile. This Agreement may be executed by facsimile and in
two (2) or more counterparts, each of which shall be deemed an original and all
of which together shall constitute but one and the same instrument.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

                  SYNAPTICS INCORPORATED    
 
           
 
  By:    /s/ Francis F. Lee    
 
    Name: 
Francis F. Lee
   
 
    Title: 
Chairman of the Board
   
 
     
 
   
 
                EXECUTIVE:    
 
           
 
  /s/ Richard Bergman                   Richard Bergman    

 

14